DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Amendment
	The amendment filed 11/14/2022 has been entered.  Claims 1,5-6 and 8-12 remain pending.  Claims 1, 6, and 9 have been amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwa (JP H101575 A, See machine translation for citation).
	Regarding claims 1, 6, and 8, Kashiwa discloses a polyolefin resin composition suitably used for extrusion molding and injection molding [0001].  The composition comprises (A) 30 to 90 parts by weight of polyolefin, (B) 70 to 10 parts by weight of cellulose material, provided that the total amount of component (A) and component (B) is 100 parts by weight [0008].  The composition includes an organic peroxide, including dicumyl peroxide, t-butylperacetate (alkyl peroxyester), or 2,5-diemthyl-2,5-(t-butylperoxy) hexane [0016-0017].  The polyolefin includes polyethylene as well as mixtures with other polyolefins [0009].  A modified polyolefin (E1) includes a polyolefin before modification includes the same as the polyolefin (A) which includes polyethylene.  The modified polyolefn (E1) is modified with a modifying compound such as maleic anhydride, acrylic acid, methacrylic acid, or tetrahydrophthalic acid [0019-0020].  The blending amount of E1 is 0.1 to 10 parts by weight with respect to 100 arts by weight of the total amount of the component (A) and the component (B) [0023].  Based on calculations the amount of the cellulose based on 100 parts of a thermoplastic resin is at a minimum of about 30 parts which overlaps the claimed range.  Kashiwa discloses the resulting composite material may be used as a material for housing member, building materials, and home appliances, including speakers [0030-0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 		 
However, Kashiwa does not discloses a tensile strength of the resin molded body formed with the thermoplastic resin composition measured in accordance with JIS K 7161 is 40 MPa or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the tensile strength is based on the contents of the components [0039].  Therefore, the claimed effects and physical properties, i.e. a tensile strength of the resin molded body formed with the thermoplastic resin composition measured in accordance with JIS K 7161 is 40 MPa or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 5, Kashiwa discloses 0.01 -1 parts by weight of organic peroxide based on 100 parts by weight total of components (A) and (B) [0023].

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwa (JP H101575 A, See machine translation for citation).
	Regarding claims 9-12, Kashiwa discloses a polyolefin resin composition suitably used for extrusion molding and injection molding [0001].  The composition comprises (A) 30 to 90 parts by weight of polyolefin, (B) 70 to 10 parts by weight of cellulose material, provided that the total amount of component (A) and component (B) is 100 parts by weight [0008].  The composition includes an organic peroxide, including dicumyl peroxide, t-butylperacetate (alkyl peroxyester), or 2,5-dimethyl-2,5-(t-butylperoxy) hexane [0016-0017].  The polyolefin includes polyethylene as well as mixtures with other polyolefins [0009].  A modified polyolefin (E1) includes a polyolefin before modification includes the same as the polyolefin (A) which includes polyethylene.  The modified polyolefn (E1) is modified with a modifying compound such as maleic anhydride, acrylic acid, methacrylic acid, or tetrahydrophthalic acid [0019-0020].  The blending amount of E1 is 0.1 to 10 parts by weight with respect to 100 arts by weight of the total amount of the component (A) and the component (B) [0023].  Based on calculations the amount of the cellulose based on 100 parts of a thermoplastic resin is at a minimum of about 30 parts which overlaps the claimed range.  Kashiwa discloses the resulting composite material may be used as a material for housing member, building materials, and home appliances, including speakers [0030-0031].  The polyolefin-based resin composite material is prepared by heating and kneading the mixture of components at 150 to 200°C [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 		 
However, Kashiwa does not discloses a tensile strength of the resin molded body formed with the thermoplastic resin composition measured in accordance with JIS K 7161 is 40 MPa or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the tensile strength is based on the contents of the components [0039].  Therefore, the claimed effects and physical properties, i.e. a tensile strength of the resin molded body formed with the thermoplastic resin composition measured in accordance with JIS K 7161 is 40 MPa or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, and 8-12 are directed to an invention not patentably distinct from claim 7 of commonly assigned Application No. 16/144,40. 
Claims 1, 5-6, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/144,430 (which currently has a Notice of Allowance, referred to hereinafter as US ‘430) in view of Kashiwa (JP H101575 A, See machine translation for citation).The copending claim recite a similar thermoplastic composition and molded article. 
	However, the copending claim does not recite the claimed peroxides.  Kashiwa teaches  the composition includes an organic peroxide, including dicumyl peroxide, t-butylperacetate (alkyl peroxyester), or 2,5-diemthyl-2,5-(t-butylperoxy) hexane [0016-0017]. US ‘430 and Kashiwa are analogous art concerned with the same field of endeavor, namely molded articles prepared from polyethylene and cellulose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the peroxide as recited in the copending claim with dicumyl peroxide, t-butylperacetate (alkyl peroxyester), or 2,5-diemthyl-2,5-(t-butylperoxy) hexane as per the teachings of Kashiwa, and the motivation to do so would have been as Kashiwa suggests the molecular weight in the cleavage reaction  is lowered by the organic peroxide at the time of heating and kneading at the time or producing the composite material [0013]..  	
	However, the copending claim does not recite the molded article is a lamp body of a lighting appliance, a speaker unit, a connection box, a connector, or a pulley.  Additionally, Kashiwa teaches speakers as the molded article [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make speakers from the molded article as per the teachings of Kashiwa, and the motivation to do so would have been as Kashiwa suggests to the composite material may be used for housing members, building materials, as well as home appliances [0030-0031].
	Regarding claim 6, Kashiwa discloses maleic anhydride may be used as the modifying compound since it is industrially inexpensive [0021].
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1,5-6, and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767